Title: To George Washington from Lieutenant Colonel Benjamin Flower, 4 August 1777
From: Flower, Benjamin
To: Washington, George



[Philadelphia, c.4 August 1777]

Your Excellency will please to put in Orders who the several Officers wanting Stores of any kind are to apply to for Orders on me or the Comissaries of Stores—Capt. Watkins is Commissary of Ordnance Stores—Capt. Gostelowe Comy of Arms & Accoutrement &c. &c. (Thos. Butler Esqr. Public Armourer under the immediate Direction of the Hon. the Board of War). Your Excellencys most Obed. Very Hum. Servt

Benj. Flower Comy Genl M.S.

